UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2522



ORVILLE LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


EQUIFAX CREDIT INFORMATION SERVICES; HEALTH-
SOUTH SPORTS MEDICINE AND REHABILITATION
CENTER, a/k/a Healthsouth of Virginia, a/k/a
Healthsouth of Richmond II,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-295)


Submitted:   May 31, 2001             Decided:   September 10, 2001


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orville Lewis, Jr., Appellant Pro Se. Bradley J. Miller, KILPATRICK
STOCKTON, L.L.P., Atlanta, Georgia; Barrett Erskine Pope, DURRETTE,
IRVIN & BRADSHAW, P.L.C., Richmond, Virginia; Stephen Atherton
Northup, Megan Conway Rahman, TROUTMAN, SANDERS, MAYS & VALENTINE,
L.L.P., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orville Lewis, Jr., appeals the magistrate judge’s order

granting summary judgment to defendants in this action arising

under the Fair Credit Reporting Act.   We have reviewed the record

and the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Lewis v. Equifax Credit Info. Servs., No. CA-00-295 (E.D. Va.

Oct. 17, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2